Title: From George Washington to Charles Young, 10 June 1777
From: Washington, George
To: Young, Charles



Sir
Head Quarters Middle Brook 10th June 1777

Upon your arrival at peekskill deliver the inclosed to General Putnam who commands there. I have desired him to see that those

Troops who drew their Cloathing before they marched do not come in for a share of this, except it be for Shoes or some few things absolutely necessary. What you are particularly to guard against is, to prevent those who have drawn compleat Suits of Uniform from taking another of Hunting Shirt, Waistcoat and Over-alls. Some Regiments have done so in a very unwarrantable manner—There are about 350 Coats, blue and red, intended for Colo. Daytons Regt of Jersey, which must come immediately on—Endeavour to find out how many of the Troops coming on from Massachusets will want cloathing, and if possible reserve sufficient for them. The Frocks and over alls at this season are far preferable to Uniforms, which Mr Mease says he will have ready by the Fall. The State of Rhode Island has not only had a large Allowance but has lately stopped 1000 Blankets and 20 Bales of Cloth, their Troops therefore have no claim, if they want any thing their Officers must send home for it. As Mr Mease has always assured me that a full proportion of Cloathing was left at Boston for Massachusets, endeavour to find out the reason of their Troops being the only ones who have come on naked. I am Sir Yr most obt Servt

Go: Washington

